Citation Nr: 1716728	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  15-42 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for Parkinsonism (claimed as Parkinson's disease), to include as due to herbicide exposure.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

A Form DD 214 of record reflects a period of service from July 1971 to July 1974 and further indicates 17 years and 15 days of prior active service.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2015 rating decision, by the Lincoln, Nebraska, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for Parkinsonism (claimed as Parkinson's disease) and entitlement to a total disability rating based on individual unemployability (TDIU).  He perfected a timely appeal to that decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Veteran seeks entitlement to service connection for a neurological disorder, diagnosed as Parkinsonism.  He contends that he developed Parkinsonism as a result of his exposure to Agent Orange in Vietnam.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

After examining the record, the Board concludes that further assistance to the veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran's DD Form 214 indicates that his military occupational specialty was as a Track Vehicle Mechanic; he was awarded the National Defense Service Medal, the Vietnam Service Medal, the Bronze Service Medal; the Republic of Vietnam Campaign Medal; and the Vietnam Gallantry Cross w/ palm.  As such, Veteran's exposure to Agent Orange has been conceded.  (See October 2015 Statement of the Case).  

Submitted in support of the claim was a Parkinson's disease Disability Benefits Questionnaire, dated in July 2014, wherein the examiner stated that the Veteran had been diagnosed with Parkinson's disease during a recent neurology appointment.  The examiner noted that the Veteran had fall episodes due to balance dysfunction.  The examiner noted that the Veteran had a diagnosis of Parkinsonism.  

Also submitted were private treatment reports from Dr. Norman M. Ahmed, dated from May 2010 to June 2014.  During a follow up visit in June 2014, it was noted that the Veteran was being seen in Neurology for a follow up of gait abnormality.  It was noted that he was using a walker and seemed steady; however, he stated that his balance had worsened over the last year.  It was reported that he had multiple falls in a month.  He did not have any tremors of his extremities.  There was no freezing of gait.  No hallucinations or delusions were noted.  He did not have any warning sings prior to the falls.  The impression was Parkinsonism.  

Following a review of the Veteran's claims folder in June 2015, a VA examiner explained that "differentiating Parkinsonism from Parkinson's disease can be challenging".  The examiner noted that "while the Veteran does have some classic symptoms of Parkinson's disease, he has not actually been diagnosed with this.  He has been evaluated and diagnosed by neurology with Parkinsonism.  This is a separate diagnosis than Parkinson's disease.  Feature of Parkinsonism include falls early in the disease and lack of tremor, all of which the Veteran has.  The records discuss the possibility trying the Veteran on Parkinson's medication to see if this does improve his symptoms.  Often if the medications do improve the symptoms a diagnosis of Parkinson's disease becomes clearer.  However, at this point the records do not indicate that has happened."  The examiner stated that the Veteran's current diagnosis is Parkinsonism.  

Although the Veteran has been afforded a VA examination in connection with his claim for service connection, the Board finds that the medical evidence is inadequate.  Significantly, while the VA examiner noted that the Veteran has classic symptoms of Parkinson's disease and assessed Parkinsonism, she did not provide an opinion as to the onset and etiology of the disability noted to be present.  As such, the examination is inadequate to decide the claim.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 204 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A new VA examination is required.  

Further, in November 2015, the Veteran submitted another medical report from Great Plain Neurosciences, which shows that he had a follow-up visit on September 11, 2015 for "Parkinson's s/s and gait disturbance."  Although the physician provided a diagnosis of Parkinson's disease, he did not provide an opinion as to the etiology of the Parkinson's disease.  Thus, the current medical evidence of record is not adequate for adjudication purposes.  See Barr, supra.  On remand, the Veteran should be scheduled for an appropriate examination to determine the nature and etiology of his Parkinson's disease.  

The claim for a TDIU is inextricably intertwined with the claim of service connection for Parkinsonism, and the claim for a TDIU should be considered after a decision is rendered on the claim for service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to these claims and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his Parkinsonism/or Parkinson's disease.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159 (e).  

2.  After the requested medical records have been associated with the claims file, the AOJ shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of the Veteran's Parkinson's disease, or Parkinson's disease related disorder such as Parkinsonism, found to be present.  The claims folder shall be made available to and be reviewed by the examiner.  All indicated studies shall be performed, and all findings shall be reported in detail.  The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that the Veteran's Parkinson's disease, or any related disorder such as Parkinsonism, found to be present had its onset in, was aggravated by, or is otherwise related to service, including the Veteran's in-service exposure to herbicides.  

In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorder, as well as the medical evidence of record.  A complete rationale for all opinions should be provided.  If the examiner cannot provide the above requested opinion without resorting to speculation, it should be so stated and a rationale provided for such medical conclusion.  

3.  Thereafter, review all the development actions to ensure their completion to the extent possible.  If any development is incomplete to include insufficient medical opinions, the AOJ must take the appropriate corrective action.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  Thereafter, the AOJ should re-adjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the REMAND are to further develop the record and to accord the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


